



Exhibit 10.2
[Staples Letterhead]


Shira Goodman                                     June 15, 2016
40 Montrose Street
Newton, MA 02458


Shira,
Congratulations on your appointment as interim Chief Executive Officer of
Staples.
As discussed, your compensation will be adjusted effective June 14, 2016 through
the end of your interim CEO period to reflect the increased responsibilities of
your new role.
In addition to your present annual salary of $700,000, you will receive a
monthly stipend of $30,500 through the end of the interim CEO period.
Your annual cash incentive opportunity will increase from 85% to 150% for the
balance of the interim period. The basis of the cash incentive calculation for
the balance of the interim period will be current salary plus stipend at 150%.
Actual payout will be determined based on company performance in accordance with
Staples' Executive Officer Incentive Plan.
For the avoidance of doubt, any reduction of the foregoing stipend or increase
at the end of the interim period shall not constitute “Good Reason” as defined
and used in your Severance Benefits Agreement with Staples dated as of February
16, 2006 and amended as of December 23, 2008 and June 13, 2016.
On behalf of the Board and Staples shareholders, we wish you continued success
in your new role.
Sincerely,
Paul F. Walsh
Chair, Compensation Committee





